UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7283


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RYAN CHRISTOPHER EADDY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:10-cr-00604-TLW-1)


Submitted:   January 18, 2017             Decided:   February 9, 2017


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ryan Christopher Eaddy, Appellant Pro Se.             Arthur Bradley
Parham, Assistant United States Attorney,            Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ryan Christopher Eaddy seeks to appeal the district court’s

order   disposing      of     his   post-judgment      motion.         We     lack

jurisdiction to review the district court’s order and, thus,

dismiss this appeal.        We dispense with oral argument because the

facts   and   legal    contentions    are   adequately    presented      in   the

materials     before   this   court   and   argument    would    not    aid    the

decisional process.

                                                                       DISMISSED




                                       2